Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16 and 20 require down-sampling a current frame and a reference frame, determining target blocks in the down sampled current frame and calculating motion vectors for each block to the down sampled reference frame, calculating an intra-frame difference for each target block based on a sum of absolute values of difference between pixel values of all of the pixels in the plurality of target block and an average pixel value of the target block, determining a matching error between a current block and a reference block pointed to by the motion vector, selecting blocks for which a ratio between the matching error and the intra-frame difference is below a threshold, and performing a statistical calculation to determine the global motion vector for the selected target blocks having a ratio below a threshold.
The closest prior arts are Hu, Jandyala, and Wang as previously applied to claim 15, the elements of which are now incorporated into the independent claims. However the combination fails to disclose the combination of the particular calculation of intra frame differences and threshold comparison of a ratio of matching error and intra-frame difference as asserted by the applicant on pgs. 14-16 of the Remarks filed 11/13/2020. Therefore the claims are allowable over the prior art. 
Claims 2-6, 9-10, 13-15 and 17-19 depend from claims 1, 16 respectively and are allowable for the same reasons. 





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (6594397).
In regard to claim 1 Hu discloses a motion estimation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423